Name: Commission Regulation (EC) No 264/2004 of 16 February 2004 derogating from Regulation (EC) No 1503/96 on the detailed rules for the application of Council Regulation (EC) No 3072/95 with regard to import duties on rice
 Type: Regulation
 Subject Matter: tariff policy;  plant product;  EU finance;  Asia and Oceania;  international trade
 Date Published: nan

 Avis juridique important|32004R0264Commission Regulation (EC) No 264/2004 of 16 February 2004 derogating from Regulation (EC) No 1503/96 on the detailed rules for the application of Council Regulation (EC) No 3072/95 with regard to import duties on rice Official Journal L 046 , 17/02/2004 P. 0012 - 0014Commission Regulation (EC) No 264/2004of 16 February 2004derogating from Regulation (EC) No 1503/96 on the detailed rules for the application of Council Regulation (EC) No 3072/95 with regard to import duties on riceTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organisation of the market in rice(1), and in particular Article 11(4) thereof,Whereas:(1) Article 4a(1) of Commission Regulation (EC) No 1503/96(2) provides for an import duty reduction of EUR 250 per tonne in the case of Basmati rice as defined in Annex IV to that Regulation as amended by Regulation (EC) No 2294/2003 and falling within CN codes ex 1006 20 17 and 1006 20 98.(2) India and Pakistan have informed the Commission that the time available between publication of Regulation (EC) No 2294/2003 and its application was too short for certificates of authenticity to be granted to all the rice for which sales contracts had been concluded with Community traders before the date on which the new provisions entered into force.(3) The Indian and Pakistani authorities have respectively given the Commission formal assurances that the authenticity and quality requirements governing Basmati rice imported into the Community and originating in India and Basmati rice of the varieties "Kernel Basmati" and "Super Basmati "originating in Pakistan, certified by the competent authorities of the producer country, can be checked by DNA analyses to be carried out in the producer countries as part of targeted or random controls of operations at risk of fraud.(4) In order to allow the competent authorities of the Member States to accept the certificates of authenticity already issued by the Indian and Pakistani authorities or those currently being considered by those authorities for the quantities of Basmati rice for which sales contracts were concluded by 31 December 2003, Regulation (EC) No 1503/1996 must be derogated from for a limited period and under certain conditions.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 11. By way of derogation from the first subparagraph of Article 4a(1) of Regulation (EC) No 1503/96, for the period from 1 January 2004 to 31 March 2004 Basmati rice originating in India and the rice varieties "Kernel Basmati" and "Super Basmati" originating in Pakistan and falling within CN codes ex 1006 20 17 and 1006 20 98 may benefit from an import duty reduction of EUR 250 per tonne, provided that:(a) sales contracts were concluded between the suppliers from those countries and Community traders by 31 December 2003;(b) certificates of authenticity were already issued for the contracts referred to in (a) above before 31 December 2003 or are so issued not later than 31 March 2004.2. Annex IV to Regulation (EC) No 1503/96 shall not apply to imports of the Basmati rice covered by the certificates referred to in paragraph 1(b) in the period 1 January 2004 to 31 March 2004.3. By way of derogation from the first subparagraph of Article 4a(4) of Regulation (EC) No 1503/96, the certificate of authenticity issued by the competent bodies in the countries exporting Basmati rice as referred to in paragraph 1 shall be drawn up in the period 1 January 2004 to 31 March 2004 on the model form annexed to this Regulation.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union.It shall apply from 1 January 2004.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 16 February 2004.For the CommissionFranz FischlerMember of the Commission(1) OJ L 329, 30.12.1995, p. 18. Regulation as last amended by Commission Regulation (EC) No 411/2002 (OJ L 62, 5.3.2002, p. 27); it is repealed by Regulation (EC) No 1785/2003 (OJ L 270, 21.10.2003, p. 96) with effect from the day of applicability of that Regulation.(2) OJ L 189, 30.7.1996, p. 71. Regulation as last amended by Regulation (EC) No 2294/2003 (OJ L 340, 24.12.2003, p. 12).ANNEXMODEL B>PIC FILE= "L_2004046EN.001402.TIF">